MEMORANDUM **
Rafael Munoz-Martinie appeals from the 52-month sentence imposed following his guilty-plea conviction on one count of importation of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), (b)(l)(B)(ii), and one count of possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(ii)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Munoz-Martinie contends that his sentence was unreasonable because the district court placed too much emphasis on the sentencing range calculated under the advisory Sentencing Guidelines, and failed to consider all of the factors listed in 18 U.S.C. § 3553(a). We disagree. The district court properly considered the required sentencing factors, and articulated its reasoning to the degree required for meaningful appellate review. See United States v. Perez-Perez, 512 F.3d 514, 514-17 (9th Cir.2008) (as amended). We conclude that Munoz-Martinie’s sentence is not unreasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 602, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.